DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 9 has been canceled. Claims 1-8 remain pending and under consideration. 
Applicant's arguments filed 6-23-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
In parent application 14872537, Applicants elected Group I, claims 1-6, 11, 12, in the reply filed on 9-26-16, drawn to a method of making a liver cell transfected with a vector encoding α galactosidase (GLA); however, the restriction was withdrawn because the amendment filed 4-18-17 eliminated the concepts elected and examined (generating isolated liver cells, targeting an HPRT gene, inserting a transgene encoding GLA) and left non-elected withdrawn subject matter (in vivo embodiments, inserting a transgene encoding IDUA or IDS) and subject matter not previously claimed (targeting an endogenous albumin gene). The claims submitted therein (claims 9 and 14-16) were most similar to Groups 18 and 20 (generating a cell in vivo by administering a nuclease targeting HPRT and a vector encoding IDUA or IDS). 
Groups I-V, XI-XV, and XVI-XX were recombined. Groups VI-X, related to using a protein isolated from a genetically modified cell to treat disease, remain patentably distinct. 
Claim Rejections - 35 USC § 112
Claims 1-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection of claim 1 regarding administering a construct encoding SMPD1 for treating Niemann-Pick’s disease has been withdrawn because the concept has been deleted. 
Claim 3 requires the transgene is driven by an endogenous promoter which encompasses any endogenous mouse or human promoter. However, the transgene is inserted into the endogenous albumin gene; therefore, it cannot be operably linked to any endogenous mouse or human promoter than the albumin promoter. The specification does not correlate the operable linkage to the endogenous mouse or human promoter to any other promoter as broadly encompassed by claim 3. Accordingly, the specification lacks written description for operable linkage to any endogenous promoter other than the albumin promoter. 
Response to arguments
Applicants argue the specification shows various coding sequences can be operably linked to the endogenous albumin promoter. Therefore, applicants somehow conclude the specification provides written description for operable linkage to any endogenous promoter as broadly encompassed by claim 1. Applicants’ argument is not persuasive because the specification only describes operable linkage to the endogenous albumin promoter. The phrase ---wherein expression of the transgene is driven by an endogenous albumin promoter---.  

Claim 8 requires the transgene is detectable in muscle which requires expression in the liver cells to secrete into muscle. However, the specification is limited to detectable expression in detectable expression in liver, spleen, kidney, lung (Fig. 10C, 11A, 11C, 12B, 13B), plasma (10B, 11B) which indicates it is detectable in the blood as required in claim 7. The specification does not correlate detecting expression in liver, spleen, kidney, lung, or plasma to detecting expression in muscle as required in claim 8. Accordingly, the specification lacks written description for detecting expression in muscle or brain as required in claim 8. 
Response to arguments
Applicants argue the specification teaches the vector can transduce muscle tissue in paragraph 164. Applicants’ argument is not persuasive because the AAV vector is injected intravenously. While AAV may be used to transduce muscle tissue by intramuscular injection, there is no reasonable indication that intravenous injection would transduce muscle tissue as claimed. 

Double Patenting
i) Claims 1-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9877988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of ‘988 require administering at least one AAV encoding a pair of nucleases that cleave an endogenous albumin gene and an AAV encoding GBA, GLA, IDUA or IDS to a mouse or human with a deficient GBA, GLA, IDUA or IDS gene and obtaining therapeutic levels of expression and secretion in liver cells of the mouse or human while the claims in the instant application require treating disease by administering AAVs encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDUA or IDS to a mouse or human with a deficient GBA, GLA, IDUA or IDS gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘988 make no requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘988 (13/839336) taught ratios of at least 1:5 which is equivalent to 1:1:5 on pg 56, lines 7-9, and in Table 11:

    PNG
    media_image1.png
    162
    300
    media_image1.png
    Greyscale
(pg 61). The original disclosure of ‘988 also taught: “A range of 5e9 to 5e13 v.g. AAV donor vector particles will be used in conjunction with 1e9 to 1e12 v.g. of AAV-ZFN 25 vector particles via tail vein or intraperitoneal injections of the viruses in wild-type, or disease model mice” (pg 54, line 23). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer at least one AAV encoding a pair of nucleases that cleave an endogenous albumin gene and an AAV encoding GBA, GLA, IDUA or IDS to a mouse or human with a deficient GBA, GLA, IDUA or IDS gene and obtaining therapeutic levels of expression and secretion in liver cells of the mouse or human as claimed in ‘899 using a ratio of 1:1:8 as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘899 to optimize transfection and expression of GBA, GLA, IDS, or IDUA. 

ii) Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent 10293000. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘000 require administering at least one AAV encoding a pair of nucleases that cleave an endogenous albumin gene and an AAV encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression and secretion in liver cells of the mouse or human while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘000 make no requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘904 taught ratios of at least 1:5 which is equivalent to 1:1:5 on pg 55, lines 9-14, and in Table 11:

    PNG
    media_image1.png
    162
    300
    media_image1.png
    Greyscale
(pg 62). The original disclosure of ‘000 also taught: “A range of 5e9 to 5e13 v.g. AAV donor vector particles will be used in conjunction with 1e9 to 1e12 v.g. of AAV-ZFN 25 vector particles via tail vein or intraperitoneal injections of the viruses in wild-type, or disease model mice” (pg 55, line 11). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer at least one AAV encoding a pair of nucleases that cleave an endogenous albumin gene and an AAV encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression and secretion in liver cells of the mouse or human as claimed in ‘000 using a ratio of 1:1:8 as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘000 to optimize transfection and expression of GBA, GLA, IDS, or IDUA. 

iii) Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent 11040115. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘115 require administering at least one AAV encoding a pair of nucleases that cleave an endogenous albumin gene and an AAV encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression and secretion in liver cells of the mouse or human while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘000 make no requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘115 (16373407) taught ratios of at least 1:5 which is equivalent to 1:1:5 on pg 55, lines 9-14, and in Table 11:

    PNG
    media_image1.png
    162
    300
    media_image1.png
    Greyscale
(pg 62). The original disclosure of ‘407 also taught: “A range of 5e9 to 5e13 v.g. AAV donor vector particles will be used in conjunction with 1e9 to 1e12 v.g. of AAV-ZFN 25 vector particles via tail vein or intraperitoneal injections of the viruses in wild-type, or disease model mice” (pg 55, line 11). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer at least one AAV encoding a pair of nucleases that cleave an endogenous albumin gene and an AAV encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression and secretion in liver cells of the mouse or human as claimed in ‘115 using a ratio of 1:1:8 as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘115 to optimize transfection and expression of GBA, GLA, IDS, or IDUA. 

iv) Claims 1-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10648001. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of ‘001 require administering an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding GBA, GLA, IDS, or IDUA to a mouse or human intravenously or intraperitoneally such that the protein expression is increased in the mouse or human liver cell while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘001 make no requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘001 (14872537) taught the ratio in Fig. 1.  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding GBA, GLA, IDS, or IDUA to a mouse or human intravenously or intraperitoneally such that the protein expression is increased in the mouse or human liver cell as required in ‘001 for treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a human with a deficient GBA, GLA, IDS, or IDUA gene in a ratio of 1:1:8 and obtaining therapeutic levels of expression in liver cells of the mouse or human as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘001 to optimize transfection and expression of GBA, GLA, IDS, or IDUA. Those of ordinary skill in the art at the time of filing would have been motivated to perform the method of ‘001 in humans or mice with GBA, GLA, IDS, or IDUA deficiencies for treatment. 
Response to arguments
Applicants appear to argue the instant application is patentably distinct from 10648001 because of the restriction requirement filed on 8-4-16 in 14/872537, now 10648001. Applicants’ argument is not persuasive. In parent application 14872537, Applicants elected Group I, claims 1-6, 11, 12, in the reply filed on 9-26-16, drawn to a method of making a liver cell transfected with a vector encoding α galactosidase (GLA); however, the restriction was withdrawn because the amendment filed 4-18-17 eliminated the concepts elected and examined (generating isolated liver cells, targeting an HPRT gene, inserting a transgene encoding GLA) and left non-elected withdrawn subject matter (in vivo embodiments, inserting a transgene encoding IDUA or IDS) and subject matter not previously claimed (targeting an endogenous albumin gene). The claims submitted therein (claims 9 and 14-16) were most similar to Groups 18 and 20 (generating a cell in vivo by administering a nuclease targeting HPRT and a vector encoding IDUA or IDS). Groups I-V, XI-XV, and XVI-XX were recombined. Only Groups VI-X, related to using a protein isolated from a genetically modified cell to treat disease, remain patentably distinct.

v) Claims 1-8 remain rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9956247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of ‘247 require administering an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding GBA, GLA, IDS, or IDUA to a mouse or human intravenously or intraperitoneally such that the protein expression is increased in the mouse or human liver cell while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘247 make no requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘247 (13939794) taught “A range of 5e9 to 5e13 v.g. AAV donor vector particles will be used in conjunction with 1e9 to 1e12 v.g. of AAV-ZFN 25 vector particles via tail vein or intraperitoneal injections of the viruses in wild-type, or disease model mice” (pg 64, line 23).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding GBA, GLA, IDS, or IDUA to a mouse or human intravenously or intraperitoneally such that the protein expression is increased in the mouse or human liver cell as required in ‘247 for treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a human with a deficient GBA, GLA, IDS, or IDUA gene in a ratio of 1:1:8 and obtaining therapeutic levels of expression in liver cells of the mouse or human as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘247 to optimize transfection and expression of GBA, GLA, IDS, or IDUA. Those of ordinary skill in the art at the time of filing would have been motivated to perform the method of ‘247 in humans or mice with GBA, GLA, IDS, or IDUA deficiencies for treatment. 

vi) Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 15/933907. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of ‘907 require administering an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding IDUA to a mouse or human intravenously such that the protein expression is increased in the mouse or human liver cell while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘907 make no requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘907 taught “A range of 5e9 to 5e13 v.g. AAV donor vector particles will be used in conjunction with 1e9 to 1e12 v.g. of AAV-ZFN 25 vector particles via tail vein or intraperitoneal injections of the viruses in wild-type, or disease model mice” (pg 64, line 23).  
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding IDUA to a mouse or human intravenously or intraperitoneally such that the protein expression is increased in the mouse or human liver cell as required in ‘907 for treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding IDUA to a human with a deficient IDUA gene in a ratio of 1:1:8 and obtaining therapeutic levels of expression in liver cells of the mouse or human as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘907 to optimize transfection and expression of IDUA. Those of ordinary skill in the art at the time of filing would have been motivated to perform the method of ‘907 in humans or mice with IDUA deficiencies for treatment. 

vii) Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 15/404890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘890 require administering an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding IDUA to a mouse or human intravenously such that the protein expression is increased in the mouse or human liver cell while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GBA, GLA, IDS, or IDUA to a mouse or human with a deficient GBA, GLA, IDS, or IDUA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. Claims in ‘890 makes a requirement for administering AAVs #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. ‘890 requires administering cyclophosphamide to the animal in addition to the AAV. This is obvious in view of the instant application which exemplifies the concept in paragraph 171. Administering cyclophosphamide after AAV as required in claim 1 of ‘890 could be claimed in the instant application and is an obvious variant of the method of claim 1 in the instant application. 
Response to arguments
Applicants argue ‘890 requires administering cyclophosphamide to the animal in addition to the AAV. Applicants’ argument is not persuasive. This is obvious in view of the instant application which exemplifies the concept in paragraph 171. Administering cyclophosphamide after AAV as required in claim 1 of ‘890 could be claimed in the instant application and is an obvious variant of the method of claim 1 in the instant application.

viii) Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application 15/933907 in view of claims 1-23, 24-28, 30-52, 54 of US Patent 10179918. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘907 require administering a construct encoding a protein encoding GLA to a mouse or human intravenously such that the protein expression is increased in the mouse or human liver cell while the claims in the instant application require treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GLA to a mouse or human with a deficient GLA gene and obtaining therapeutic levels of expression in liver cells of the mouse or human. The claims in ‘907 make no requirement for administering AAVs encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding #1, #2, and #3 in a ratio of 1:1:8 as required in claim 1 of the instant application. However, the original disclosure of ‘907 taught using AAVs encoding ZFNs (pg 13, para 86) and administering the vectors in those ratios (e.g. pg 9, Fig. 5A). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer an AAV vector encoding a pair of ZFNs that cleave a human albumin gene and an AAV encoding a protein encoding GLA to a mouse or human intravenously or intraperitoneally such that the protein expression is increased in the mouse or human liver cell as required in ‘907 for treating disease by administering AAVs #1 and #2 encoding a pair of nucleases that cleave an endogenous albumin gene and AAV #3 encoding GLA to a human with a deficient GLA gene in a ratio of 1:1:8 and obtaining therapeutic levels of expression in liver cells of the mouse or human as now claimed. Those of ordinary skill in the art at the time of filing would have been motivated to use a ratio of 1:1:8 in the claims of ‘907 to optimize transfection and expression of GLA. Those of ordinary skill in the art at the time of filing would have been motivated to perform the method of ‘907 in humans or mice with GLA deficiencies for treatment. 
The concept of using the mutant WPRE sequence in the claims of ‘907 are obvious in view of ‘918 who taught the mutant WPRE sequence for increasing transgene activity. Those of ordinary skill in the art at the time of filing would have been motivated to increase GLA expression in vivo. In particular, claim 54 in ‘907 specifically requires administering a nuclease that cleaves an albumin gene in combination with the construct encoding GLA. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632